Name: Commission Decision of 20 July 1976 derogating from High Authority recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (80th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-08-21

 Important legal notice|31976D0677Commission Decision of 20 July 1976 derogating from High Authority recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (80th derogation) Official Journal L 231 , 21/08/1976 P. 0010 - 0010Commission Decisionof 20 July 1976derogation from High Authority recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community(80th derogation)(76/677/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community,Having regard to High Authority recommendation 1/64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community [1], and in particular Article 3 thereof,Whereas by the Decision of 26 June 1975, the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council decided in agreement with the Commission, to suspend autonomously, for a period commencing on 1 July 1975 and continuing until 30 June 1976 at the latest, the import duties or the levying thereof on products covered by the Treaty originating in the State of Israel;Whereas by the Decision of 29 June 1976, the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council decided in agreement with the Commission to continue the application of that Decision until the entry into force of the Agreement signed on 11 May 1975 between the State of Israel and the Member States of the Community, herinafter called "the Agreement", and at the latest until 31 December 1976;Whereas Commission Decision 75/429/ECSC of 8 July 1975 [2] authorized the implementation of the measures set out in the Decision of 26 June 1975 for the period until 30 June 1976;Whereas the application of the Decision of 8 July 1975 should continue until the entry into force of the Agreement and at the latest until 31 December 1976,HAS ADOPTED THIS DECISION:Article 1The application of Commission Decision 75/429/ECSC of 8 July 1975 is extended until the entry into force of the Agreement and at the latest until 31 December 1976.Article 2This Decision is addressed to the Member States.Done at Brussels, 20 July 1976.For the CommissionChristopher SoamesVice-President[1] OJ No 8, 22. 1. 1964, p. 99/64.[2] OJ No L 186, 17.7.1975, p. 33.--------------------------------------------------